      Case 4:20-cv-01224-JM-PSH Document 34 Filed 04/07/21 Page 1 of 1




                 IN THE UNITED STATES DISTRICT COURT
                     EASTERN DISTRICT OF ARKANSAS
                           CENTRAL DIVISION


FRANK LAWRENCE                                                          PLAINTIFF


v.                          No: 4:20-cv-01224 JM-PSH


J. CONNER, et al.                                                     DEFENDANTS


                                       ORDER

      The Court has reviewed the Proposed Findings and Partial Recommendation

submitted by United States Magistrate Judge Patricia S. Harris. No objections have

been filed. After carefully consideration, the Court concludes that the Proposed

Findings and Partial Recommendation should be, and hereby are, approved and

adopted in their entirety as this Court’s findings in all respects.

      IT IS THEREFORE ORDERED THAT preliminary relief is not warranted.

Lawrence’s motion for an injunction is denied.



      DATED this 7th day of April, 2021.




                                         ________________________________
                                         UNITED STATES DISTRICT JUDGE
